UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-2353



EMORY JOHNSON, JR.,

                                                 Plaintiff - Appellant,

          versus


ALUMINUM COMPANY OF AMERICA,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (1:03-cv-00980-NCT)


Submitted:   August 11, 2006                 Decided:   October 12, 2006


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emory Johnson, Jr., Appellant Pro Se. Louis Adams Bledsoe, III,
Angelique Regail Vincent, ROBINSON, BRADSHAW & HINSON, PA,
Charlotte, North Carolina; William Vance Conley, Lisa L. Steele,
LEBOEUF, LAMB, GREENE & MACRAE, LLP, Pittsburgh, Pennsylvania, for
Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Emory Johnson, Jr., appeals the district court’s order

granting the Defendant’s Fed. R. Civ. P. 56 motion for summary

judgment in this employment discrimination and retaliation action.

We   have    reviewed   the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Johnson v. Aluminum Co. of America, No. 1:03-cv-00980-NCT

(M.D.N.C. Oct. 26, 2005).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court    and    argument     would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                      - 2 -